Title: From George Washington to La Luzerne, 10 September 1791
From: Washington, George
To: La Luzerne, Anne-César, chevalier de



Sir,
Philadelphia, September 10th 1791

In acknowledging the receipt of your letter of the 15 of May, which reached me but a few days ago, I cannot forbear to express the sensibility with which I receive those warm effusions of personal attachment and respectful remembrance which are contained in it. and at the same time I beg you will be assured that I reciprocate them with truth and sincerity.
As the happiness of the french Nation cannot be indifferent to the people of this country when we remember the aid which we received therefrom in an hour of distress, you will readily believe that we view with no small anxiety the troubles which, for some time past have agitated that kingdom—and the suspense in which we are held as to what may be the consequence of a late important event which has taken place there, deprives us, in some measure, of the full enjoyment of those feelings, which would naturally result from a reflection on the prosperous situation of the United States—But, however gloomy the face of things may at this time appear in France, yet we will not despair of seeing tranquillity again restored—and we cannot help looking forward with a lively wish to the period when order shall be established by a government respectfully energetic, and founded on the broad basis of liberality, and the rights of man, which will make millions happy, and place your nation in the rank which she ought to hold.
In a tour which I made last spring through the southern States I confirmed by observation the accounts which we had all along received of the happy effects of the general government upon our agriculture, commerce, and industry—The same effects pervade the middle and eastern States with the addition of vast progress in the most useful manufactures—The complete restoration of our public credit holds us up in a high light abroad—Thus it appears that the United States are making great progress towards national happiness, and if it is not attained here in as high a degree as human nature will admit of

its going—I think we may then conclude that political happiness is unattainable—But at the same time we wish it not to be confined to this Country alone—and, as it expands through the world, our enjoyments will expand with it—and that you may find it in your nation, and realize it yourself is the sincere prayer of Sir, Your most obedient, humble Servant

G. Washington.

